Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US 16/683,837 filed on 11/14/2019 which is a CON of 15/727,272 filed on 10/06/2017 which claims US priority benefit of US Provisional 62/405,392 filed on 10/07/2016.
Claim status
Claims 6-7, 11, 13-14, 26, and 29-30 are cancelled.
Claims 1-5, 8-10, 12, 15-25, and 27-28 are pending and under examination.
Information Disclosure Statement
The IDS filed on 02/28/2020 has been considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, US Provisional 62/405,392 filed on 10/07/2016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The limitation of base claim 1 of “wherein the highly positive transient sub-population of early-expressing transfected host cells comprises about the top 10 percent of transfected host cells in terms of their expression of the selectable polypeptide” is not found in the ‘392 Provisional.  In “Remarks” filed on 06/17/2020, the applicants submit that support for this limitation is found in Example 5 at page 42 of the specification and fig 11B.  However, Example 5 and Fig 11B first appear in the parent US Application 15/727,272 filed on 10/06/2017 and are not present in the ‘392 Provisional.
Thus, claims 1-5, 8-10, 12, 15-25, and 27-28 are not being given priority to the 10/07/2016 filing date of the ‘392 Provisional.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 contains the trademark/trade name ClonePix  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an automated colony picker and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 8-10, 12, 15-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0239235 to Demaria et al (27 March 2008; IDS reference).
Regarding claim 1, Demaria et al disclose isolating from the transfected host cells, within 48 hours to 72 hours (i.e., 2-3 days) of transfection (e.g., para 0093), a sub-population of early-expressing transfected host cells which express the selectable polypeptide.  Demaria et al discloses that the optimal analytical time point for identifying the high expression level clones was day 3 or 4.  (See para 0097).  In para 0101, Demaria recites “Here, one main advantage of the screen of this invention over traditional media analysis is early time point (day 3) analysis coupled with immediate visualization of results, rather than late time point (day 14) analysis with subsequent analytical data processing to determine titers”.  Demaria et al discloses that the mRNA encoding the target polypeptide and the mRNA encoding the selectable polypeptide are both encoded on one vector. (See Fig 1).  
Further, regarding claim 1 (b), in the abstract, Demaria et al state that methods “are disclosed to identify, select and produce a clonal population of recombinant eukaryotic host cells that stably and highly express a polypeptide of interest”.  Demaria et al disclose that the gene encoding the protein of interest (exemplified by TSH or lgG4) was co-expressed with the cell surface reporter cd20 in a multicistronic vector.  (e.g., see Fig 1).   For example, Demaria et al disclose that after stable transfection of CHO cells, MTX-selected pools were sorted to collect individual cells with high cd20 expression levels. (see para 0007).  
Regarding claim 11 (c), Demaria et al disclose expanding the sub-population of transfected host cells, thereby producing a population of producer cells expressing the target polypeptide.  For example, Demaria et al disclose that the top 50-100 clones were selected and scaled up. (See para 0097).
Regarding claim 2, Demaria et al discloses that steps (b) and (c) are each performed in drug- selection-free medium. (See para 0093, lines 6-7, MTX-free medium).
Regarding claims 3, Demaria et al discloses isolating the target polypeptide from the population of producer cells. For example, see FIGS. 4A to 4C which show quantitative and qualitative FACS screening of clones at the 96-well plate stage. In FIG. 4A, CHO clones expressing a soluble receptor were screened by FACS at both the 96-well plate and 6-well plate stages. Clone ranking by the 96-well FACS screen (hatched bars) was very similar to that of the 6-well plate FACS screen (open bars). Each bar represented a measure of the geometric mean fluorescence intensity, quantified in relative fluorescence units (RFU). In FIG. 4B, the 96-well plate FACS profiles of two representative clones expressing a soluble receptor showed the correlation between FACS data and the final protein titers in unfed batch shake flask cultures. In FIG. 4C, for cells expressing an IgG, the FACS profiles for two wells of a 96-well plate were overlaid to illustrate the qualitative difference between cell populations with nearly identical fluorescence intensities (127.5 and 127.1 RFU for wells 4G2 and 7G4, respectively). 
Regarding claims 4, Demaria et al discloses isolating one or more single transfected host cells from the expanded sub-population and culturing the one or more single transfected host cells to produce clonal populations of the one or more single transfected host cells.  Demaria et al disclose a reporter-based FACS process to sort cells with high target protein expression levels. (e.g., Figure 4 and legend). 
Regarding claim 5, Demaria et al discloses that at least one of the clonal populations of the one or more single transfected host cells yields a 2- to 30-fold improvement in production of the target polypeptide compared to that of a stable pool of transfected but uncloned host cells obtained at step (c). (Ref claim 5 and Fig 4B and Fig 5).  For example, Demaria et al disclose:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 8-10, Demaria et al discloses that the isolating in step (b) is performed within 48 hours to 72 hours (i.e., 2-3 days) of transfection (e.g., para 0093), and further that the optimal analytical time point for identifying the high expression level clones was day 3 or 4.  (See para 0097).  
Regarding claim 12, Demaria et al discloses that the expanding in step (c) is for between 4-31 days (ref claim 4).
Regarding claim 15, Demaria et al discloses that the isolating in step (b) employs fluorescence activated cell sorting (FACS). (See ref claim 2).
Regarding claim 16, Demaria et al discloses that the selectable polypeptide is a FACS-selectable polypeptide and the isolating in step (b) employs FACS. (See ref claims 1-2).
Regarding claim 17, Demaria et al discloses that the target polypeptide and the selectable polypeptide form a fusion polypeptide. (See Fig 1).  
Regarding claim 18, Demaria et al discloses that the target polypeptide and the selectable polypeptide are encoded by a single multicistronic mRNA. For example, Demaria et al shows in FIG. 1 a diagram of a gene expression cassette. In an embodiment of this invention, the DNAs encoding the therapeutic polypeptide and the CD20 polypeptide were linked by an IRES, so that they were transcribed in the same mRNA but were translated independently. 
Regarding claim 19, Demaria et al discloses that the multicistronic mRNA comprises a first open reading frame (ORF) that encodes the selectable polypeptide and a second ORF that encodes the target polypeptide, wherein the first ORF is 5' to the second ORF.  (See Fig 1).
Regarding claim 20, Demaria et al discloses that the first ORF has a non-AUG start codon.  (para 0057; para 0024).
Regarding claim 21, Demaria et al discloses that the non-AUG start codon is a UUG, GUG, or CUG in a Kozak consensus sequence. (para 0024; 057).
Regarding claim 22, Demaria et al discloses that the second ORF has an AUG start codon.  (para 0057; para 0024).
Regarding claim 23, Demaria et al discloses that the ORF that encodes the selectable polypeptide is devoid of any AUG sequences.  For example, in paragraph 0007, Demaria et al recite:
Methods are disclosed to identify, select and produce a population of recombinant eukaryotic host cells that stably express a polypeptide of interest ("target polypeptide") at high levels suitable for large scale production of the target polypeptide. The eukaryotic host cell used in these methods contains or comprises a recombinant polynucleotide, wherein the recombinant polynucleotide comprises a promoter element; a polynucleotide encoding a cell surface marker polypeptide; a polynucleotide encoding a target polypeptide; and a polynucleotide having the biological activity of an internal ribosome entry site (IRES) polynucleotide, and wherein the IRES polynucleotide is located within the recombinant polynucleotide such that the cell surface marker polynucleotide and the target polynucleotide are transcribed on the same mRNA. In an alternate embodiment, the recombinant polynucleotide includes an alternate start codon for translation initiation. The alternate start codon can be in addition to the IRES element or alternatively, be substituted for the IRES element. Recombinant host cells are bound by an agent which binds, directly or indirectly the cell surface marker, and such cells are then selected and isolated. The selected and isolated cells are then prepared into one or more clonal populations and cultured for a period of time. The clonal populations are then analyzed by detecting the level of the cell surface marker expression on said clonal population and one or more clonal populations with high expression levels of the cell surface marker are selected. The selected clonal populations with high expression levels of the cell surface marker indicate clonal populations with stable and high expression levels of the target polypeptide. The cells selected by these methods can be further cultured under conditions that enable the production of the target polypeptide that also is present in the host cell. The target polypeptide can be further isolated from the cells or cell culture media as appropriate.

Regarding claim 24, Demaria et al discloses that the selectable polypeptide is CD59 or CD52 (See para 0016 and ref claim 8).
Regarding claim 25, Demaria et al discloses that the target polypeptide is a therapeutic agent. (See para 0003, line 1; para 0107).
Regarding claim 27, Demaria et al discloses that the target polypeptide is an antibody or an Fc fusion protein. (See para 0104, line 5).
Regarding claim 28, Demaria et al discloses that the host cells are selected from the group consisting of CHO cells, HEK293 cells, and HeLa cells. (See para 0003, line 1; para 0016).
Further, regarding the limitation of base claim 1 that the highly positive sub-population of early-expressing transfected host cells comprises about the top 10 percent of transfected host cells in terms of their expression of the selectable marker, Demaria et al discloses in reference claim 5 that the high expression level is a level of expression of the cell surface marker that is higher than the expression level of at least 90% of the cells analyzed in step (b) (of ref claim 1).  This Demaria et al disclosure renders obvious the limitation that the highly positive sub-population of early-expressing transfected host cells comprises about the top 10 percent of transfected host cells in terms of their expression of the selectable marker because it would have been prima facie obvious to combine the optimal and preferred embodiment of using day-three post-transfection cells with the preferred selection embodiment (e.g., using FACS as disclosed in reference claims 2-3) and to select/isolate the top ten % of the expressers of the selection marker as disclosed in reference claim 5 for the rational of using only the best expressers in subsequence culturing and purification as suggested by Demaria et al.
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to isolate the top 10% of the early-expressers using FACS to detect the selectable marker co-expressed with the target polypeptide of interest following a three-day transfection to arrive at the presently claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-10, 12, 15-23, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,317,329 in further view of Enenkel et al in “Neomycin-phosphotransferase-genes and methods for the selection for recombinant cells producing high levels of a desired gene product” (US2005/0106580 published May 19, 2005).  . Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims in view of Enenkel et al render obvious the instant claims.
For example, patented claim 1 recites the limitations of instant base claim 1 and additionally recites the further limiting elements of isolating the early expressers by magnetic activating cell sorting (MACS) or FACS on the selectable polypeptide (instant claims 3, 15-16), and where steps (b) and (c) are each performed in drug-selection-free medium (instant claim 2).  Although the patented claim 1 recites the limitation of “within 2 to 5 days of transfection”, dependent patented claim 6 recites the limitation “between two and four days after transfection”.  This range renders meets the instant claim 1 limitation of two to four days and renders obvious the instant claims 8-10 because a range that includes the claimed range or data point is generally prima facie obvious. 
However, the instant claims differ from the copending claims in the limitation of instant claim 1 that the highly positive transient sub-population of early-expressing transfected host cells comprises the top 10 % of transfected host cells in terms of their expression of the selectable polypeptide
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have been motivated to combine the elements of the embodiments of the copending claims to arrive at the presently claimed invention for the rationale of achieving high expresser producer cells.  It would have been prima facie obvious to arrive at the embodiments of the presently claimed invention because essentially the only difference would be to select the sub-population from the top 10% of the early expressers.  It would be prima facie obvious to take the top 10% of early expressers for the rationale of selecting for the cells producing the most product of interest.  It would be prima facie obvious to take the top 10% of early expressers for the rationale of selecting for the cells producing the most product of interest in the shortest length of time especially in view of Enenkel et al.  Enenkel et al disclose using FACS-assisted selection of host cells that are transfected with a bicistronic vector sequence encoding a polypeptide of interest linked to a selectable marker including a fluorescent (GFP) protein or a cell surface marker. (See para 0139, line 1).  Enenkel et al disclose collecting pools of cells that are isolated by FACS based on being in the top 5% of top high-expressing transfected host cells following two weeks after transfection.  (See para 0034, lines 1-2).  In paragraph 0141, Enenkel et al disclose that “the brightest 10% of the fluorescent cells are sorted out and further cultivated”.
In addition, the instant independent claims 12 and patented claim 8 are essentially the same.
The instant claims 4-5 are essentially the same as patented claims 3-4.
Further, the instant claims 17-18 are essentially the same as patented claims 10-11.
Further, the instant claims 19-23 are essentially the same as patented claims 12-15.

Claims 1-5, 8-10, 12, and 17-24, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-39, and 41-48 of copending Application No. 16/392,174 in view of Enenkel et al in “Neomycin-phosphotransferase-genes and methods for the selection for recombinant cells producing high levels of a desired gene product” (US2005/0106580 published May 19, 2005).  Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of co-pending claims in view of Enenkel et al renders obvious the instant claims.
For example, co-pending claim 31 recites a method of producing a population of producer cells expressing a target polypeptide, the method comprising:
(a) transfecting host cells with a vector that encodes one or more mRNAs, wherein the one or more mRNAs encode a selectable polypeptide and the target polypeptide; (b) isolating from the transfected host cells, within two to fifteen days after transfection, a sub-population of early-expressing transfected host cells which express the selectable polypeptide; and (c) expanding the isolated highly positive transient expression sub-population of early-expressing transfected host cells, thereby producing a population of producer cells expressing the target polypeptide.  The instant claim 31 limitation of within 2 to 15 days is further limited to “less than 6 days” in copending claim 37.  This range renders obvious the limitation of the instant claims 1 and 8-10 of two to four days because a range that includes the claimed range is generally prima facie obvious. 
Further, the instant dependent claims are essentially the same as embodiments of the copending dependent claims.  For example,.  
The copending claims 32-35 and are the same as instant claims 2-5. 
The copending claim 39 and instant claim 12 are the same.
The copending claims 41-48 and instant claims 17-24 are essentially the same.
However, the instant claims differ from the copending claims in the limitation of instant claim 1 that the highly positive transient sub-population of early-expressing transfected host cells comprises the top 10 % of transfected host cells in terms of their expression of the selectable polypeptide
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have been motivated to combine the elements of the embodiments of the copending claims to arrive at the presently claimed invention for the rationale of achieving high expresser producer cells.  It would have been prima facie obvious to arrive at the embodiments of the presently claimed invention because essentially the only difference would be to select the sub-population from the top 10% of the early expressers.  It would be prima facie obvious to take the top 10% of early expressers for the rationale of selecting for the cells producing the most product of interest in the shortest length of time especially in view of Enenkel et al.  Enenkel et al disclose using FACS-assisted selection of host cells that are transfected with a bicistronic vector sequence encoding a polypeptide of interest linked to a selectable marker including a fluorescent (GFP) protein or a cell surface marker. (See para 0139, line 1).  Enenkel et al disclose collecting pools of cells that are isolated by FACS based on being in the top 5% of top high-expressing transfected host cells following two weeks after transfection.  (See para 0034, lines 1-2).  In paragraph 0141, Enenkel et al disclose that “the brightest 10% of the fluorescent cells are sorted out and further cultivated”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Related prior art is:
Kubbies et al (US2008/0248468 A1, published October 9, 2008);
Allbritton (US-20070238122-A1 published 10/2007); and
Cairns et al in "Utilization of non-AUG initiation codons in a flow cytometric method for efficient selection of recombinant cell lines", (Biotechnology And Bioengineering, vol. 108, no. 11, November 1, 2011, pages 2611 -2622; IDS reference).  (Year: 2011)
  Although not being applied in this Office action, these reference may be applied in a future office action if appropriate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658